[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________                          FILED
                                                                       U.S. COURT OF APPEALS
                                      No. 07-10729                       ELEVENTH CIRCUIT
                                                                             May 20, 2008
                                ________________________
                                                                          THOMAS K. KAHN
                                                                               CLERK
                           D. C. Docket No. 05-80543 CV-KLR

TCC AIRSERVICES, INC.,
a Delaware Corporation,
BASIC SYSTEMS OF DELAWARE, INC.,
a Delaware Corporation,

                                                                           Plaintiffs-Appellees,

                                              versus

RICHARD SCHLESINGER,

                                                                          Defendant-Appellant.

                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                        (May 20, 2008)

Before ANDERSON, HULL and SILER,* Circuit Judges.

PER CURIAM:
_______________
*Honorable Eugene Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. We believe that the instant

situation is probably within the contemplation of 14 C.F.R. § 91.501(b)(5), which

indicates that charges not in excess of the cost of owning, operating and

maintaining the airplane may be made when the situation involves carriage of

guests of a company when the carriage is within the scope of, and incidental to, the

business of the company (other than transportation by air). Schlesinger failed to

prove that the charges exceeded such costs.

      In any event, we agree with the district court that Schlesinger is not within

that class of persons intended to be protected by the regulation.

      Accordingly, the judgment of the district court is

      AFFIRMED.




                                          2